               Case 19-50272-CTG         Doc 99    Filed 06/02/21   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                       )
                                             )      Chapter 11
LSC WIND DOWN, LLC, et al.,                  )
                                             )      Case No. 17-10124 (CTG)
               Debtors.                      )
                                             )      (Jointly Administered)
                                             )
UMB BANK, N.A., as Plan Trustee of           )
The Limited Creditors’ Liquidating Trust,    )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Adv. Proc. No. 19-50272 (CTG)
                                             )
SUN CAPITAL PARTNERS V, LP,                  )
SUN MOD FASHIONS IV, LLC,                    )
SUN MOD FASHIONS V, LLC, and                 )
H.I.G. SUN PARTNERS, LLC,                    )
                                             )
               Defendants.                   )
                                             )

                                    NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on June 2, 2021, the Defendant Sun Capital Partners V,

LP’s Objections and Responses to Trustee’s Third Set of Requests for Production and

Defendants’ Responses and Objections to Plaintiff’s Second Set of Interrogatories were served in

the manner indicated on the parties identified below.

Via Email
                                                    Eric D. Madden
Bradford J. Sandler                                 Gregory S. Schwegmann
James E. O’Neill                                    Leo Oppenheimer
PACHULSKI STANG ZIEHL & JONES                       Michael Yoder
LLP 919 N. Market Street, 17th Floor                REID COLLINS & TSAI LLP
P O Box 8705                                        1601 Elm Street, 42nd Floor
Wilmington, DE 19899 (Courier 19801)                Dallas, Texas 75201
bsandler@pszjlaw.com                                emadden@rctlegal.com
joneill@pszjlaw.com                                 gschwegmann@rctlegal.com
                                                    loppenheimer@rctlegal.com
                                                    myoder@reidcollins.com
              Case 19-50272-CTG   Doc 99     Filed 06/02/21   Page 2 of 2




Date: June 2, 2021                 MORRIS NICHOLS ARSHT & TUNNELL LLP

                                   /s/ Matthew O. Talmo
                                   Robert J. Dehney (#3578)
                                   John DiTomo (#4850)
                                   Matthew O. Talmo (#6333)
                                   1201 North Market Street, Suite 1600
                                   Wilmington, DE 19801
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   Email: rdehney@mnat.com
                                           jditimo@mnat.com
                                           mtalmo@mnat.com
                                            -and-
                                   Michael A. Duffy
                                   Michael C. McCutcheon
                                   BAKER MCKENZIE, LLP
                                   300 East Randolph Street, Suite 5000
                                   Chicago, Illinois 60601
                                   Telephone: (312) 861-8000
                                   Facsimile: (312) 698-2899
                                   Email: michael.duffy@bakermckenzie.com
                                          michael.mccutcheon@bakermckenzie.com




                                        2
